Eish, C. J.
1. The court did not err in refusing to allow an amendment to the petition, wherein it was alleged that the shaft propelling the conveyor by the operation of which the plaintiff was injured was not equipped with a dead pulley or clutch as in other mills of like character, and that this was- negligence on the part of the defendant. The failure to attach a dead pulley to the shaft, when considered in view of the allegations of the petition as to how the plaintiff received his injuries, could not be negligence contributing thereto.
2. According to the testimony of the plaintiff himself, his injuries were caused by his own negligence, or, if not, by the negligence of a fellow servant. In either event the defendant was not liable, and the court properly directed a verdict in favor of the defendant, though no evidence was introduced by the defendant, — counsel for both sides having agreed, in open court, “that a verdict be directed in lieu of a nonsuit, if the court was of the opinion that no case was made out.”

Judgment affirmed.


All the Justices concur.